   Case: 1:20-cv-05140 Document #: 131 Filed: 09/18/20 Page 1 of 6 PageID #:3068



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LETTUCE ENTERTAIN YOU ENTERPRISES, INC,                    Case No. 1:20-cv-05140
et al.,
                                                           Honorable Robert M. Dow Jr.
                      Plaintiffs,

       vs.

EMPLOYERS INSURANCE COMPANY OF                             Removed from the Circuit Court of
WAUSAU, et al.,                                            Cook County Case No. 2020 L 8099

                      Defendants.



                PLAINTIFFS’ CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedures and Local Rule 3.2,

Plaintiffs, by and through their undersigned attorneys, provide the following disclosures:

      Plaintiff 12 W. Elm LLC d/b/a Sparrow (“Sparrow”) has no parent corporation, no
       publicly held affiliates, and no publicly held company owns 5 percent or more of
       Sparrow’s stock.

      Plaintiff 2263 N. Lincoln Corp. d/b/a The Dime (“The Dime”) has no parent corporation,
       no publicly held affiliates, and no publicly held company owns 5 percent or more of The
       Dime’s stock.

      Plaintiff Bangers & Lace Chicago LLC d/b/a Bangers & Lace (“Bangers & Lace
       Chicago”) has no parent corporation, no publicly held affiliates, and no publicly held
       company owns 5 percent or more of Bangers & Lace Chicago’s stock.

      Plaintiff Bangers & Lace Evanston, LLC d/b/a Bangers & Lace (“Bangers & Lace”) has
       no parent corporation, no publicly held affiliates, and no publicly held company owns 5
       percent or more of Bangers & Lace’s stock.

      Plaintiff Bangers & Lace Roscoe Village LLC d/b/a Kite String Cantina (“Kite String
       Cantina”) has no parent corporation, no publicly held affiliates, and no publicly held
       company owns 5 percent or more of Kite String Cantina’s stock.




                                                1
Case: 1:20-cv-05140 Document #: 131 Filed: 09/18/20 Page 2 of 6 PageID #:3069




   Plaintiff BarnBQ LLC d/b/a Old Grounds Social (“Old Grounds Social”) has no parent
    corporation, no publicly held affiliates, and no publicly held company owns 5 percent or
    more of Old Grounds Social’s stock.

   Plaintiff Bucktown Dysfunctional Pub, Inc. d/b/a Bucktown Dysfunctional Pub
    (“Bucktown Dysfunctional Pub”) has no parent corporation, no publicly held affiliates,
    and no publicly held company owns 5 percent or more of Bucktown Dysfunctional Pub’s
    stock.

   Plaintiff Chicago Academy of Sciences/Peggy Notebaert Nature Museum (“Peggy
    Notebaert Nature Museum”) has no parent corporation, no publicly held affiliates, and no
    publicly held company owns 5 percent or more of Peggy Notebaert Nature Museum’s
    stock.

   Plaintiff Chicago Scoops LLC (“Chicago Scoops”) has no parent corporation, no publicly
    held affiliates, and no publicly held company owns 5 percent or more of Chicago Scoops’
    stock.

   Plaintiff DB State LLC d/b/a Dough Bros (“Dough Bros”) has no parent corporation, no
    publicly held affiliates, and no publicly held company owns 5 percent or more of Dough
    Bros’ stock.

   Plaintiff DDMB 2 LLC d/b/a Emporium Arcade Bar (“Emporium Logan Square”) has no
    parent corporation, no publicly held affiliates, and no publicly held company owns 5
    percent or more of Emporium Logan Square’s stock.

   Plaintiff DDMB Inc. d/b/a Emporium Arcade Bar (“Emporium Wicker Park”) has no
    parent corporation, no publicly held affiliates, and no publicly held company owns 5
    percent or more of Emporium Wicker Park’s stock.

   Plaintiff Division Street Café LLC d/b/a Little Victories (“Little Victories”) has no parent
    corporation, no publicly held affiliates, and no publicly held company owns 5 percent or
    more of Little Victories’ stock.

   Plaintiff DuSable Museum of African American History, Inc. (“DuSable Museum of
    African American History” or “DuSable Museum”) has no parent corporation, no
    publicly held affiliates, and no publicly held company owns 5 percent or more of
    DuSable Museum’s stock

   Plaintiff Epic Burger, Inc. (“Epic Burger”) has no parent corporation, no publicly held
    affiliates, and no publicly held company owns 5 percent or more of Epic Burger’s stock.




                                             2
Case: 1:20-cv-05140 Document #: 131 Filed: 09/18/20 Page 3 of 6 PageID #:3070




   Plaintiff Fast Sandwich Holdings Inc. (“Fast Sandwich”) has no parent corporation, no
    publicly held affiliates, and no publicly held company owns 5 percent or more of Fast
    Sandwich’s stock.

   Plaintiff Fulton Peoria Partners LLC d/b/a Emporium Arcade Bar (“Emporium Fulton
    Market”) has no parent corporation, no publicly held affiliates, and no publicly held
    company owns 5 percent or more of Emporium Fulton Market’s stock.

   Plaintiff G Dock, LLC d/b/a Harbor Chicago (“Harbor Chicago”) has no parent
    corporation, no publicly held affiliates, and no publicly held company owns 5 percent or
    more of Harbor Chicago’s stock.

   Plaintiff GC Bloomingdale, LLC (“GC Bloomingdale”) has no parent corporation, no
    publicly held affiliates, and no publicly held company owns 5 percent or more of GC
    Bloomingdale’s stock.

   Plaintiff Gibsons L.L.C.’s sole member is Restaurant Holdings L.L.C., whose parent is
    1028 N. Rush St. Corp. Neither Restaurant Holdings L.L.C. nor 1028 N. Rush St. Corp.
    have publicly held affiliates, and no publicly held company owns 5 percent or more of
    Restaurant Holdings L.L.C. or 1028 N. Rush St. Corp.’s stock.

   Plaintiff Golden Five, Inc. (“Golden Five”) has no parent corporation, no publicly held
    affiliates, and no publicly held company owns 5 percent or more of Golden Five’s stock.

   Plaintiff Hot Asian Buns, LLC d/b/a Wow Bao (“Wow Bao”) has no parent corporation,
    no publicly held affiliates, and no publicly held company owns 5 percent or more of
    Wow Bao’s stock.

   Plaintiff Hubbard House Restaurant LLC d/b/a Hubbard Inn (“Hubbard Inn”) has no
    parent corporation, no publicly held affiliates, and no publicly held company owns 5
    percent or more of Hubbard Inn’s stock.

   Plaintiff Hubbard Steak, LLC d/b/a Joy District (“Joy District”) has no parent
    corporation, no publicly held affiliates, and no publicly held company owns 5 percent or
    more of Joy District’s stock.

   Plaintiff JB at River North d/b/a Old Crow Smokehouse (“Old Crow Smokehouse”),
    hereinafter referred to as “Third Coast Hospitality” has no parent corporation, no publicly
    held affiliates, and no publicly held company owns 5 percent or more of Third Coast
    Hospitality’s stock.




                                             3
Case: 1:20-cv-05140 Document #: 131 Filed: 09/18/20 Page 4 of 6 PageID #:3071




   Plaintiff JK Shield LLC d/b/a Smyth & The Loyalist (“Smyth & The Loyalist”) has no
    parent corporation, no publicly held affiliates, and no publicly held company owns 5
    percent or more of Smyth & The Loyalist’s stock.

   Plaintiff Jo-Kim Lounge Corp. d/b/a Happy’s Bamboo Bar and Lounge (“Happy’s
    Bamboo Bar”) has no parent corporation, no publicly held affiliates, and no publicly held
    company owns 5 percent or more of Happy’s Bamboo Bar’s stock.

   Plaintiff Lettuce You Enterprises, Inc. (“Lettuce Entertain You”) has no parent
    corporation, no publicly held affiliates, and no publicly held company owns 5 percent or
    more of Lettuce Entertain You’s stock.

   Plaintiff Logan Square Tavern LLC d/b/a Spilt Milk (“Spilt Milk”) has no parent
    corporation, no publicly held affiliates, and no publicly held company owns 5 percent or
    more of Spilt Milk’s stock.

   Plaintiff Mac Parent LLC (“Mac Parent”) has no parent corporation, no publicly held
    affiliates, and no publicly held company owns 5 percent or more of Mac Parent’s stock.

   Plaintiff Manny’s Coffee Shop, Inc. d/b/a Manny’s Cafeteria & Delicatessen
    (“Manny’s”) has no parent corporation, no publicly held affiliates, and no publicly held
    company owns 5 percent or more of Manny’s’ stock.

   Plaintiff NAS Restaurant Group, Inc. d/b/a Mixed Greens (“Mixed Greens”) has no
    parent corporation, no publicly held affiliates, and no publicly held company owns 5
    percent or more of Mixed Greens’ stock.

   Plaintiff Noodles & Company has no parent corporation, no publicly held affiliates, and
    no publicly held company owns 5 percent or more of Noodles & Company’s stock.

   Plaintiff Primos LLC d/b/a HVAC (“HVAC Pub”) has no parent corporation, no publicly
    held affiliates, and no publicly held company owns 5 percent or more of HVAC Pub’s
    stock.

   Plaintiff R.F.R., Inc. d/b/a Golden Corral Restaurant (“RFR) has no parent corporation,
    no publicly held affiliates, and no publicly held company owns 5 percent or more of
    RFR’s stock.

   Plaintiff Roti Restaurants, Inc. (“Roti”) has no parent corporation, no publicly held
    affiliates, and no publicly held company owns 5 percent or more of Roti’s stock.




                                             4
Case: 1:20-cv-05140 Document #: 131 Filed: 09/18/20 Page 5 of 6 PageID #:3072




   Plaintiff RPDC Illinois LLC d/b/a Robert’s Pizza and Dough (“Robert’s Pizza”) has no
    parent corporation, no publicly held affiliates, and no publicly held company owns 5
    percent or more of Robert’s Pizza’s stock.

   Plaintiff San Benedetto, LLC d/b/a Juliet’s (“Juliet’s”) has no parent corporation, no
    publicly held affiliates, and no publicly held company owns 5 percent or more of Juliet’s’
    stock.

   Plaintiff Sardharia Brothers, Inc. d/b/a Tandoor Char House (“Tandoor Char House”) has
    no parent corporation, no publicly held affiliates, and no publicly held company owns 5
    percent or more of Tandoor Char House’s stock.

   Plaintiff Second Venture LLC d/b/a L3 Hospitality Group (“L3 Hospitality”) has no
    parent corporation, no publicly held affiliates, and no publicly held company owns 5
    percent or more of L3 Hospitality’s stock.

   Plaintiff Urban Plates LLC (“Urban Plates”) has no parent corporation, no publicly held
    affiliates, and no publicly held company owns 5 percent or more of Urban Plates’ stock.

   Plaintiff Well Done Hospitality Group (the “Well Done Hospitality Group or “Well
    Done”) has no parent corporation, no publicly held affiliates, and no publicly held
    company owns 5 percent or more of Well Done’s stock.


                                                 /s/ John H. Mathias Jr.
                                                 John H. Mathias Jr.
                                                 David M. Kroeger
                                                 Gabriel K. Gillett
                                                 Megan B. Poetzel
                                                 Precious S. Jacobs
                                                 Joshua M. Levin
                                                 JENNER & BLOCK LLP
                                                 353 N. Clark Street
                                                 Chicago, IL 60654-3456
                                                 Tel: 312-923-2917
                                                 Email: jmathias@jenner.com


                                  Counsel for Plaintiffs




                                            5
   Case: 1:20-cv-05140 Document #: 131 Filed: 09/18/20 Page 6 of 6 PageID #:3073




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed via the Court’s electronic

filing system on this 18th day of September, 2020, to be served by operation of the electronic

filing system on all ECF-registered counsel of record.



                                             /s/ John H. Mathias Jr.




                                                6
